NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 12a0612n.06

                                            No. 11-2396

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT                                 FILED
                                                                                      Jun 13, 2012
SIMON PHILLIPS, III,                                  )
                                                      )                         LEONARD GREEN, Clerk
         Plaintiff-Appellant,                         )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE EASTERN DISTRICT OF
VETERANS ADMINISTRATION                               )      MICHIGAN
HOSPITAL,                                             )
                                                      )
         Defendant-Appellee.                          )


BEFORE: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*

         PER CURIAM. Simon Phillips, III, a Michigan prisoner proceeding pro se, appeals the

district court’s judgment dismissing his complaint for employment discrimination against a Veterans

Administration hospital.

         Phillips was employed as a housekeeper at the hospital administered by the Veterans

Administration (VA) in Ann Arbor, Michigan. In August 2008, Phillips was arrested and jailed for

charges of domestic violence. He had worked in his housekeeper position for three years without

any disciplinary actions. Phillips’s supervisor terminated him but encouraged Phillips to reapply for
his position. Phillips claimed that the stress of these events caused him to begin drinking and using

drugs.

         Phillips, who is African American, filed a complaint for damages against the VA for

employment discrimination based on race. The VA filed a motion to dismiss. The magistrate judge

recommended granting the motion because the complaint failed to state a claim upon which relief

could be granted. Over Phillips’s objections, the district court adopted the magistrate judge’s report



         *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 11-2396
                                                -2-

and granted the VA’s motion to dismiss. The district court denied Phillips’s subsequent motion for

reconsideration.

         We review de novo a district court’s dismissal of a complaint for failure to state a claim.

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). When reviewing a motion to dismiss, we

must construe the complaint in the light most favorable to the plaintiff, accept all factual allegations

as true, and determine whether the complaint contains “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         To establish a claim of race discrimination under Title VII, a plaintiff must first prove a

prima facie case of discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

This requires a plaintiff to show that: (1) he is a member of a protected class; (2) he was subjected

to an adverse employment action; (3) he was qualified for his position; and (4) a similarly-situated

non-protected employee received preferential treatment. Clay v. United Parcel Serv., Inc., 501 F.3d
695, 703 (6th Cir. 2007). Phillips’s complaint did not allege that he was treated differently from

similarly-situated employees. See Wright v. Murray Guard, Inc., 455 F.3d 702, 709–11 (6th Cir.

2006). Therefore, the district court correctly dismissed Phillips’s complaint for failure to state a

claim.

         In his appellate brief, Phillips alleges that the VA breached a contract by terminating his

employment. Because this claim was not raised in the district court, the argument is not reviewable

on appeal. See Armstrong v. City of Melvindale, 432 F.3d 695, 699–700 (6th Cir. 2006).
         The district court’s judgment is affirmed.